DETAILED ACTION

This Office action is in response to Applicant’s amendment filed May 24, 2022.  Applicant has amended claims 3-5, 7, 10-15, 18, 23 and 28.  Claims 1, 2, 16, 19, 20 and 29 have been cancelled.  Currently, claims 3-5, 7, 10-15, 17-18 and 21-28 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20210602, 20211105 and 20220221.

The rejection of claims 3-5, 7, 10-15, 17-18 and 28 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gutowski et al, WO 2017/156141, is maintained for the reasons of record.

The rejection of claims 3-5, 7, 10-15, 17, 21-22 and 28 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mondin, U.S. Patent No. 6,479,449, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 18 and 23-27 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mondin, U.S. Patent No. 6,479,449, is maintained for the reasons of record.

                                
                                          NEW GROUNDS OF REJECTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 10-15, 17-18 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tadrowski, WO 2009/125336.
Tadrowski, WO 2009/125336, discloses a substantially nonaqueous solid concentrate comprising 1-10% by weight of an amine oxide, 0-5% by weight an organic alkalinity source, such as monoethanolamine, 0% by weight of a hydrotrope, 5-50% by weight of an alkalinity source, such as sodium carbonate, 0.05-50% by weight of a chelant, 0-10% by weight of sodium gluconate, 1-50% by weight of sodium hydroxide, up to 50% by weight of an anionic surfactant, such as alkylbenzene sulfonate, and 0.05-20% by weight of a long chain alcohol alkoxylate nonionic surfactant (see abstract and page 3, lines 6-16).  It is further taught by Tadrowski that suitable long chain alcohol alkoxylate nonionic surfactants include those having the formula R-(EO)m-(PO)n, wherein m is 2-10, n is 2-20, and R is a straight chain alkyl radical containing 6-20 carbon atoms (see page 12, lines 3-21), that suitable alkylbenzene sulfonates contain 5-18 carbon atoms in the alkyl group that is straight (see page 15, lines 7-14), and that hydrotropes are optional (see page 17, line 4-page 18, line 11), per the requirements of the instant invention.  Specifically, note Examples 1-6.
	Although Tadrowski generally discloses a solid concentrate containing up to 50% by weight of an anionic surfactant, such as alkylbenzene sulfonates, and 0.05-20% by weight of a long chain alcohol alkoxylate nonionic surfactant, such as those having the formula R-(EO)m-(PO)n, wherein m is 2-10, n is 2-20, and R is a straight chain alkyl radical containing 6-20 carbon atoms, the reference does not require such solid concentrates containing these components with sufficient specificity to constitute anticipation.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to have formulated a solid concentrate, as taught by Tadrowski, which contained up to 50% by weight of an anionic surfactant, such as alkylbenzene sulfonates, and 0.05-20% by weight of a long chain alcohol alkoxylate nonionic surfactant, such as those having the formula R-(EO)m-(PO)n, wherein m is 2-10, n is 2-20, and R is a straight chain alkyl radical containing 6-20 carbon atoms, because such solid concentrates fall within the scope of those taught by Tadrowski.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success, because such a solid concentrate containing up to 50% by weight of an anionic surfactant, such as alkylbenzene sulfonates, and 0.05-20% by weight of a long chain alcohol alkoxylate nonionic surfactant, such as those having the formula R-(EO)m-(PO)n, wherein m is 2-10, n is 2-20, and R is a straight chain alkyl radical containing 6-20 carbon atoms is expressly suggested by the Tadrowski disclosure and therefore is an obvious formulation.
Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive.
Applicant argues that Mondin, U.S. Patent No. 6,479,449, is directed toward a liquid cleaning composition, whereas the instant claims are directed toward a pressed solid.  Although the examiner agrees with applicant on this point with respect to claims 3-5, 7, 10-15, 17, 21-22 and 28, the examiner asserts that instant claims 18 and 23-27 are directed toward a use solution, wherein the pressed solid is diluted with water to form a liquid, which is clearly disclosed in Mondin, U.S. Patent No. 6,479,449.
Applicant further argues that Gutowski et al, WO 2017/156141, is related to an encapsulated cleaning composition enclosed in a water-soluble film, whereas the instant claims are directed toward a pressed solid.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Gutowski et al, WO 2017/156141, clearly discloses that their cleaning composition includes a core that is encapsulated with a water-soluble film (see abstract and paragraphs 3-6), which meets the newly added limitation of “pressed solid”, since a water-soluble film would form a solid around the detergent core.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 18, 2022